  Case 20-30624         Doc 21      Filed 02/26/21 Entered 02/26/21 15:15:34               Desc Main
                                      Document     Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NORTH DAKOTA

In re:                                           )       Bky. Case No.: 20-30624
                                                 )       Chapter 7
Lynn Marlene Larson,                             )
                                                 )       NOTICE AND MOTION FOR
                        Debtor.                  )       APPROVAL OF SALE OF PROPERTY
                                                 )

         Gene W. Doeling, the bankruptcy trustee in this case, requests that the Court approve the

online auction sale of the bankruptcy estate’s life estate interest in all of the oil, gas, casinghead gas,

casinghead gasoline, all liquid hydrocarbons, and other minerals, including, but not limited to

Sulphur, coal, gravel, clay, uranium and other ores containing fissionable materials in the parcel

described below, on BKAssets.com.

         The mineral rights are located in Billings County, North Dakota as follows:

                Township 141 North, Range 99 West
                Section 24: SW¼
                Section 26: N½N½

         The auction shall run for a period of 14 days pending court approval of this motion. The

trustee has filed an application to employ BKAssets.com, LLC, who shall receive a 10% commission

on gross sales price, plus any applicable expenses of up to $250 to procure any necessary legal

documents, listing fees, and shipping costs. The buyer will be required to pay $225 to offset these

fees. The trustee requests that he be authorized to pay these fees immediately upon completion of the

sale.

         The bankruptcy estate has determined that there will be no adverse tax consequences to the

bankruptcy estate as a result of this sale.

NOTICE OF MOTION: Your rights may be affected in this action. You should read these papers
carefully and discuss the matters with your attorney if you have one. Any objections to this motion
must be made within 21 days of this date with an original filed with the Clerk of Bankruptcy Court
and copies served upon the bankruptcy trustee and United States Trustee at the addresses stated
  Case 20-30624      Doc 21     Filed 02/26/21 Entered 02/26/21 15:15:34           Desc Main
                                  Document     Page 2 of 3



below. Failure to timely respond to this motion will be deemed a waiver of any objections and the
Court will grant such relief as it deems appropriate.
Clerk, U.S. Bankruptcy Court                United States Trustee                 Trustee
Quentin N. Burdick U.S. Courthouse          314 South Main Ave.                   (See
655 First Ave. N. – Suite 210               Suite 303                             address
Fargo, ND 58102                             Sioux Falls, SD 57104-6462            below)

DATE OF MAILING: February 26, 2021          /s/ Gene W. Doeling
                                            Gene W. Doeling, Bankruptcy Trustee
                                            P.O. Box 9231
                                            Fargo, ND 58106
                                            (701) 232-8757
  Case 20-30624        Doc 21    Filed 02/26/21 Entered 02/26/21 15:15:34           Desc Main
                                   Document     Page 3 of 3



                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NORTH DAKOTA

In re:                                       )       Bky. Case No.: 20-30624
                                             )       Chapter 7
Lynn Marlene Larson,                         )
                                             )       CERTIFICATE OF SERVICE
                       Debtor.               )
                                             )

        Gene W. Doeling of Fargo, ND, swears that on February 26, 2021, he mailed in first class
postage-paid envelopes and deposited same in the post office at Fargo, ND, or served electronically
at the given e-mail address a copy of the following:

          NOTICE AND MOTION FOR APPROVAL OF SALE OF PROPERTY

to the parties listed below:

Aspen Dental                                         One Main
PO Box 1578                                          555 S 7th St
Albany, NY 12201-1578                                Bismarck, ND 58504-5859

Capital One                                          Lynn Marlene Larson
PO Box 5253                                          420 NW 2nd St
Carol Stream, IL 60197-5253                          Linton, ND 58552-7014

Capital One Bank                                     Dental First
PO Box 30285                                         PO Box 659622
Salt Lake City, UT 84130-0285                        San Antonio, TX 78265-9622

Ford Motor Credit Company
PO Box 55000
Dept 194101
Detroit, MI 48255-1941


Steven J. Simonson, ssimonson@legalassist.org


                                             /s/ Gene W. Doeling________________________
                                                 Gene W. Doeling
